 .310DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouse Employees'Union Local 169, a/w theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America 1andFrankford Quaker Grocery Company, Inc 2and Food Drivers,Helpers&Warehouse Employ-ees,Philadelphia& Vicinity,and Camden &Vicinity,New Jersey,Local 500,a/w the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.3Case 4-CD-376June 9, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Peter M. Stern, Esq., identified inthe record as an attorney-at-law representing Frank-ford Quaker Grocery Company, Inc., the Employerherein, alleging that Respondent,Warehouse Em-ployees'Union Local 169, a/w the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, has violated Section8(b)(4)(D) of the Act by threatening, coercing, andrestraining the Employer with an object of forcing orrequiring the Employer to assign certain work toemployees represented by Respondent rather than toemployees represented by Food Drivers, Helpers &Warehouse Employees, Philadelphia & Vicinity, andCamden & Vicinity, New Jersey, Local 500, a/w theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Food Drivers. A duly scheduled hearingwas held on December 18, 1974, at Philadelphia,Pennsylvania, beforeHearingOfficer Jeffrey C.Falkin. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidenceon the issues. Thereafter, briefs were filed by theEmployer, Respondent, and the Food Drivers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this proceeding, including the briefs, and herebymakes the following findings:1The name of Respondent appears as amended at the heanng.2The nameof this partyappears as amended at the heanng.218 NLRB No. 43I.THE BUSINESS OF THE EMPLOYERThe Employer, a Pennsylvania corporation, islocated in Philadelphia, Pennsylvania, where it isengaged in the wholesale sale and delivery of cannedand frozen foodstuffs to retail grocery stores locatedinPennsylvania and New Jersey. The Employerannually purchases goods valued in excess of $50,000from points outside the Commonwealth of Pennsyl-vania.We find, in accord with the stipulation of theparties, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Respon-dent and the Food Drivers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEDISPUTEA.TheWork in DisputeThe notice of hearing describes the work in disputeas being "The loading of turkeys from Employer'swarehouse into its delivery trucks at G- and ErieAvenues, Philadelphia, Pennsylvania." The recorddeveloped at the hearing, however, shows that theforegoing description is too encompassing and thatthe dispute is restricted to the loading of frozenturkeys from the Employer's warehouse at G andErieAvenues, Philadelphia, Pennsylvania, or fromrefrigeration railroad cars located at its warehouse,into delivery trucks during the 10 days to 2 weeksimmediately prior to each Thanksgiving and eachChristmas, annually.There is no dispute concerning the loading offrozen turkeys at any other time, or the loading ofany other foodstuffs at any time, which work isperformed by employees represented by the FoodDrivers.B.Background FactsRespondent and the Food Drivers have represent-ed separate units of certain of the Employer'semployees for over 30 years, during which time thenormal duties of food drivers included the loadinginto trucks and the delivery of foodstuffs whichwarehousemen, in pursuit of their usual duties, hadselected,assembled, and transported to loadingareas.Throughout the years, however, the FoodDrivers entered into various "accommodations" withRespondent and the Employer, one of which3The name of this partyappears as amended at the heanng. WAREHOUSE EMPLOYEES' UNION LOCAL 169311permitted certain warehousemen to perform loadingand/or driving work normally performed by fooddrivers.Approximately five warehousemen wereengaged in such work during 1973. These parties alsoentered into an accord in 1950 which permittedwarehouse employees represented by Respondent toperform the loading work involved in the specialturkey program; i.e., the work here in dispute.Since itsinception, the turkey program has beenconducted essentially in the same manner and as aspecialoperation separate and apart from theEmployer's normal operation. It commences at 10p.m., 2 hours prior to the end of the food drivers' lastshift, and continues until the work scheduled for thenight has been completed. According to Moore-house, a vice president of the Employer and directorof its warehouse operations, overtime was paid "Onlyif it required the work of overtime." All of the workinvolved, including the disputed loading work, hasbeen performed by warehousemen except on "some"Saturdayswhen "some" food drivers assisted inloading because of heavy work volume.The turkeys utilized in the program are received bythe Employer on pallets. The mode of truckloadingfor customer delivery is dependent on order size:pallet-sized orders are loaded simply by dropping thepallet into trucks; handcart-sized orders by placingthe cart in the truck; less than pallet and cart sizedorders by off-loading therefrom and hand loadinginto the trucks to insure full truck loads.The seeds of the dispute herein were sown by theFood Drivers October 30, 1973, letter to theEmployer to the effect that the foregoing "al-lowances"were to be discontinued "[a]s we are goinginto negotiations for a new . . . contract, we wantthese past practices stopped. The company is toabide by the conditions covered under the contract.There will be no other allowances."4On January 1, 1974, the Employer and the FoodDrivers executed a new bargaining agreement whichgranted' no "allowances." Moorehouse, meanwhile,had construed the October 30 letter as a revocationof "allowances"which had pertained to both"normal past practices as well as the turkey opera-tion."Accordingly, sometime prior to January 1,1974,he removed from the aforementioned fivewarehousemen the loading and driving work theyhad been performing. With respect to the revocationof "allowances" as to these normal duties, which areapart from the instant dispute of the turkey loadingprogram, there was no protest from Respondent orany employee. He also determined, sometime prior4The' letteralso notes thata copy thereofhad been sent to Respondent'spresident,5Moorehouse disputed Keane's claimto thedisputedwork by notingthat a copy of the October 30 letter hadbeen sent to Respondent'sto the commencement of the 1974 turkey program, toreassign the loading work performed thereunder totwo food drivers who, according to Moorehouse,"could have been" assigned and performed theloading work on a regular, straight-time basis.On November 12, 1973, the scheduled date forbeginning the 1974 turkey program, three of Respon-dent's stewardsmet with Moorehouse for thepurpose of ascertaining the manner in which theprogram was going to be handled. Upon learning ofMoorehouse's anticipated change, Steward Keanereplied, "No, they are not [going to do that work].This is our job and we are going to keep the job. Wehave had it all these years and we are going to keepit. [The Food Drivers] has taken a lot of jobs off usand we are going to keep this one. We are going totake [the Food Drivers] on." Keane then telephonedhis father,Respondent's president, and, after aconversation not revealed in the record, stated toMoorehouse that "We are going to have trouble."The stewards departed with the admonition, inMoorehouse's words, that "We were going to havetrouble and that they were going to load trucks. " 5This confrontation causedMoorehouse to cancelthat evening's turkey operation.On the following day, the parties formulated aninterim turkey program which, they agreed, was onlya "temporary stop-gap" measure under which Re-spondent's members were permitted to continue toload the frozen turkeys, but only by dropping pallets,whether full or partially full, into the trucks. Therewas to be no hand loading.At the hearing, the Employer proposed the follow-ing stipulation: if called to testify, Peter Stern, anattorney representing both the Employer and itsbargaining group, would testify to the effect that onNovember 12 and 13, 1974, he spoke with, and wastold by, officials of each of the Unions involvedherein that if the turkey loading "was assigned to oneunion over the other, then the union not assigned thework would shut down" the Employer, and that"because of these threats, [the Employer] went to aninterimprogram that was a stop-gap measure,agreeable to everyone." Respondent agreed with, andstipulated to, the foregoing. The Food Drivers,however, agreed to accept the Employer's proposedtestimony "as long as it is clear we are not stipulatingto what Mr. Stern would say as a fact. Just to the factthat it would be testified to if he were called as awitness." The record contains no evidence to disputeStern's proposed testimony.president,and by referringto the absence ofprotest from any sourcefollowing theEmployer'swithdrawal of the loading anddriving work whichthe five warehousemenhad performed. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe 1974 turkey program was conducted inaccordance with the terms of the interim agreement,with employee-members of each Union observingthose of the other Union, to make certain that theterms thereof were being carried out. The inefficientmethod of loading, however, caused the Employer touse 10 trucks and 10 drivers more than were used inthe 1973 program, at a cost of $2,000 more than thecost would have been had warehousemen done theloading without restrictions.C.Positions of the PartiesRespondent has moved to quash the notice ofhearing and dismiss the complaint,6 arguing that (1)there is no dispute cognizable under Section8(b)(4)(D) of the Act because Respondent has notthreatened a work stoppage and, moreover, hasnotified the Board that it will not conduct a workstoppage, and (2) such dispute as may exist is subjectto the grievance-arbitration procedures in each of theUnion's collective-bargaining agreements with theEmployer and, therefore, resolution of the disputeshould be deferred to the arbitral forum in conformi-ty withCollyer InsulatedWire, A Gulf and WesternSystems Co.,192NLRB 837 (1971). Respondentfurther argues in its brief that all parties need notparticipate in the proposed arbitration proceedingbecause "The Employer is free to arbitrate thedisputewith [Respondent], and the arbitrator'srulingwould necessarily resolve the question." Onthe merits, Respondent urges that the work in disputebe assigned to its members on the basis of pastpractice.The Employer contends that the agreed-uponinterim turkey-loading procedure does not constitutea satisfactory work dispute adjustment primarilybecause its entry into that agreement, and its reversalof its intended work assignment, was dictated bystrike threats. It further contends that Respondent'srequest for deferral is without merit because there isno arbitration provision binding on all parties.Therefore, the Employer argues, the dispute isproperly before the Board. Substantively, the Em-ployer urges the Board to assign the disputed work toits employees represented by the Food Drivers, citingas factors its preference for such an assignment, itscollective-bargainingagreementwith,and theBoard's certification of, that Union, the Food6 The motion was made at the hearing and referred to the Board by theHearingOfficer.7The record contains no probative evidence showing that the Unions'parent international has utilized,or intends to utilize,such procedures asmay be available to it to resolve the dispute The Employer, however, hassubmitted an affidavit from its labor attorney which it attached to its briefand which states,in pertinent part, that on the day the dispute erupted heexplained the dispute to the International Union's vice president in chargeof warehousing operations,who stated that "he could do nothing to resolveDrivers revocation of the past practices allowedRespondent, company and industry practice, andefficiency.The Food Drivers contends that the Board shouldaward the work to its members employed by theEmployer for substantially the same reasons as givenby the Employer, and on the additional grounds. ofskill and economy.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that thereis reasonablecause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for voluntarysettlement of the dispute.At the hearing Respondent contended that thedisputewas not properly before us because, itargued, it had not threatened a work stoppage andhad assured the Board that it would not conductsuch a stoppage. It does not renew that argument initsbrief and, as previously set forth, the recordprovides reasonable cause to believe that Respon-dent, through itsagents,engaged in the type ofconduct prohibited by Section 8(b)(4)(D), and did sofor the declared purpose of compelling the Employerto assign the disputed work to Respondent's workers.Respondent's assurancesto the Board that it wouldnot conduct a strike is laudatory,but meaninglessinsofar as the Board's mandate under Section 10(k) isconcerned.As to the interim agreement under which theturkeyswere loaded during the pertinent 1974seasons,we note that all of the parties have, expressedagreement on the interim nature and duration of thatagreement, that both Unions continue to claim thedisputed work,7 and that the agreement, therefore,does not reliably assure that the dispute will notagain arise in the future. Accordingly, we fmd thatthe interim agreement did not voluntarily adjust thedispute within the meaning of Section 10(k) of theAct.As to Respondent's deferral contention, the Boardhas long since declined to find that grievanceproceedings not involving all of the parties to thedispute constitute an adequate method for adjust-ment within the meaning of Section 10(k).8 The factthat each of the separate contracts between thethedisagreement,,since neitherLocalwould make the first move ornegotiate with the other."8TheDenver Printing Pressmen and Assistants Union, Local 22, a/w theInternationalPrinting and GraplucCommunicationsUnion(The DenverPublishingCompany),208NLRB 745 (1974).United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, Local 67and Boston andVicinity CarpentersDistrictCouncil(AberthawConstructionCo.),208 NLRB289 (1974);United Steelworkers of America, AFL-CIO, and itsLocal 4454(ContinentalCan Company, Inc.),202 NLRB 652 (1973). WAREHOUSE EMPLOYEES' UNION LOCAL 169313Employer and Respondent and the Employer andthe Food Drivers provides for arbitration of suchdisputeunder that contract does not support afinding that all parties have agreed to be bound by asingle tripartite arbitration proceeding. Accordingly,we find that the separate contractual grievance-arbitration procedures do not constitute an agreed-upon method for the voluntary adjustment of thedispute,and that deferral is inappropriate.Wefurther find that the Board is not precluded frommaking its determination in this proceeding, thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred, and that the disputeis properly before the Board for determination underSection 10(k) of the Act. Accordingly, we find nomerit in Respondent's motion to quash, which wehereby deny.E.Merits of the DisputeWe shall, in conformity with the J.A. Jonescasesand pursuant to the Supreme Court'sC.B.S.deci-sion,10determine in this proceeding presented forresolutionunder Section 10(k) of the Act theappropriateassignmentof the disputed work- aftergivingdue consideration to the various relevantfactors involved.1.CertificationThe record indicates that both Unions have beencertified by the Board; Respondent in 1941 in a unitnot disclosed by the record, and Teamsters Local107, the Food Drivers predecessor for food opera-tions, in 1944 "as exclusive representative for thedriver's helper and loader employees employed at"the Employer.2.Company, industry, and past practiceAs indicated above, for the last 30 years the fooddrivers' normal work functions at the Employer haveincluded the loading into trucks of all foodstuffs,including frozen turkeys, which Respondent's mem-bers prepared for loading pursuant to their normalwork duties. The disputed work, however, cannot becategorized as one of the food drivers' normal workfunctions, since the Food Drivers, with the Employ-er"s apparent consent, has allowed Respondent tocarve that work out of the Food Drivers normaloperation and to perform that work for the past 24years as part of Respondent's normal work function.11International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135, NLRB 1402 (1962).LoN.L RB. v. Radio & Television Broadcast EngineersUnion,Local 1212,InternationalBrotherhood of ElectricalWorkers, AFL-CIO [ColumbiaBroadcastingSystem],364 U.S. 573(1961).11The Employerassertedin its brief that loading by members of theFood Drivers is an industrywide practice, but it has presented noIndustry practice which the Employer claims in itsbrief,althoughwithout support in the record,"prohibits any loading work by [Respondent] mem-bers," neither favors an award to the Food Driversnor detracts from Respondent's claim to the work onthe basis of the Employer's past practice." The latterfactor favors an award to employees represented byRespondent.3.Collective-bargainingagreementsThe recordsuggeststhat the Employer has hadseparate but continuous contractual relationshipswith Respondent and Food Drivers over the years,but is silent as to the contents of any of those pastagreements, and contains the parties' current agree-ments only.The collective-bargainingagreementbetween theEmployer and Respondent does not contain anyspecific jurisdictional provisions, but states generally,in section 4, that "The Employer recognizes [Re-spondent] as the soleand exclusive bargaining agency... for all its warehouse employees classified hereinemployed by the Employer in Philadelphia, Pennsyl-vania, and vicinity." Schedule A of the agreement,which lists the classifications, fails to include theclassification of "loader" 12 or any classificationpertaining to truckloading.On the other hand, the Food Drivers currentcollective-bargaining agreement with the Employerprovides in article 1 that "This Agreement isintended to govern wages, hours and workingconditions of drivers helpers . . . loaders . . . nowemployed and hereafter employed" by the Employer.The agreement further provides in article 7 that the"Employer agrees that employees covered by thisagreement shall perform all available work opportu-nities within the scope of this Agreement ...." andin section 2 of article 17 that "no helper shall berequired where a driver can load or unload withoutassistance ...."It is clear, therefore, that the Food Drivers currentagreement covers the work in dispute. It is equallyclear, and the Employer and Food Drivers admit,that for the past 24 years they have ceded thedisputed work to Respondent despite any contractu-al provisions to the contrary.The Employer and Food Drivers contend, howev-er, that the past practices no longer exist becauseRespondent did not protest and, therefore, ac-substantive - evidence,and the record does not otherwise contain anyevidence to support its assertion.12The schedule also states that "The [classification of] selector andloader shall be one job, namely, `Selector-Loader', or `General warehouse-men-Heavy'."There is no evidence,or contention,that this classificationperforms trucldoading work. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDquiescedin the rescission of those past allowances,"which, the Employer argues, were contractuallynullified by the bargaining agreement between theEmployer and the Food Drivers.13 Respondentcontests those positions, arguing, in substance, thatinasmuchas it was aparty to the establishment of thepast practice which, moreover,is "asbinding as anexpress contractualprovision," but was not a partyto disestablishment of the practice by the Employerand the Food Drivers, its "right" to perform thedisputed work cannot be altered or abolished absentits consentthereto.These 'argumentsmerely corroborate the claims ofthe disputants. The factsremain,however, that theFood Drivers has reasserted its jurisdiction over thedisputed work which, moreover, is covered by theFood Drivers, but not Respondent's agreement withtheEmployer.These factors favor an award tomembers ofthe Food Drivers.4.Employer assignment and preferenceThe Employer requests the Board to honor itsassignment of the disputed work to its employeesrepresented by the Food Drivers. This factor alsotends to favor an award to members of the FoodDrivers.5.Skills, efficiency, and economy'There is nothing in the record to indicate thatmembers of the competing labor organizationscannot perform the disputed work with equal skill,efficiency, and economy. The Employer argues thatthedisputedwork could be assigned to, andperformed by, the Food Drivers members on astraight-time basis, thereby eliminating the overtimepay sometimes paid to Respondent's members. TheEmployer, however, admittedly has paid overtimeonly when required to do so in accordance with thework schedule it established-a benefit which pre-sumably would inure to food drivers required toperform the disputed work on an overtime basis.The Employer contends that, in making its award,theBoard should consider the - inefficient anduneconomicalmanner in which the 1974 turkeyprogram was carried out pursuant to the parties'interim agreement.We disagree. All parties clearlyunderstood that that agreement was to be a one-shotdeal, a temporary, stopgap measure to be utilizedonly during 1974, and pending a permanent adjust-13The Employer argues, in this regard, that sec. 2 of art. 6 of its contractth the Food Drivers, which prohibits the Employer from entering into anygreementwith its employees which conflicts with its bargaining agreement,ment of the dispute. The manner in which the partiesagreed to conduct that temporary operation, there-fore,and the expenses incurred thereby have noproper bearing on the considerations pertinent to anappropriate allocation of the disputed work. Wecannot find that any of the foregoing factors militatein favor of an award to the employees represented byeither disputant.ConclusionHaving considered all pertinent factors, we con-clude that, on balance, employees represented by theFood Drivers are entitled to perform the work indispute.Inmaking this determination, we areassigning the disputed work to employees of theEmployer who are represented by the Food Drivers,but not to that Union or its members. Our presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTE-Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees employed by Frankford , QuakerGrocery Company, Inc., who are represented byFood Drivers, Helpers & Warehouse Employees,Philadelphia & Vicinity, and Camden & Vicinity,New Jersey, Local 500, a/w the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are entitled to performthe disputed work of loading frozen turkeys fromFrankford Quaker Grocery Company, Inc.'s ware-house located at G and Erie Avenues, Philadelphia,Pennsylvania, or from refrigeration railroad carslocated at the warehouse, into delivery trucks duringthe 10 days to 2 weeks immediately prior to eachThanksgiving and each Christmas, annually.2.Warehouse Employees' Union Local 169, a/wthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is notentitled bymeansproscribed by Section 8(b)(4)(D)of the Act, to force or require Frandford QuakerGrocery Company,Inc., to assignthe disputed workto individuals represented by that labor organization.constitutes a contractual nullification of the Employer's past practice ofusing Respondent's members to perform the disputed work. WAREHOUSE EMPLOYEES' UNION LOCAL 1693153.Within 10 days from the date of this DecisionDirector for Region 4, in writing, whether or not itand Determination of Dispute, Warehouse Employ-will refrain from forcing or requiring Frankfordees"Union Local 169, a/w the International Brother-Quaker Grocery Company, Inc., to assign the workhood of Teamsters, Chauffeurs, Warehousemen andin a manner inconsistent with this Determination.Helpers of America, shall notify the Regional